Citation Nr: 1234104	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-13 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to burial benefits, to include plot or interment allowance.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1968 and from August 1971 to November 1989.  He died on February [redacted], 2006.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the appellant requested a hearing before a Veterans Law Judge at the RO.  This hearing was scheduled on October 20, 2010 at the Wichita RO.  However, the appellant did not appear for her scheduled hearing.  Rather, in a memorandum dated on October 20, 2010, the appellant's representative indicated that the appellant would be unable to attend her scheduled hearing, and requested that her claims file be sent to the Board for review.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

In February 2011, the Board noted that the appellant's claim seeking service connection for the cause of the Veteran's death was denied in an October 2006 rating decision and that in an August 2007 notice of disagreement (NOD) the appellant disagreed with that denial.  The Board remanded the cause of death claim so that the RO could issue a statement of the case (SOC) which addressed this issue.  As the claim for burial benefits was inextricably intertwined with the cause of death claim, the Board deferred consideration of the issue until the development requested with regard to the cause of death claim was complete.  Pursuant to the February 2011 remand, an SOC which addressed the claim of service connection for cause of the Veteran's death was issued in April 2011.  Specifically, the Decision Review Officer (DRO) determined that the evidence did not show that the Veteran died as a result of a service-connected disability or disabilities and denied the appellant's claim.  In the May 2012 Supplemental Statement of the Case (SSOC), the DRO confirmed the previous denial of entitlement to burial benefits.  

The Board observes that the claimant or his or her representative has 60 days from the date the Agency of Original Jurisdiction (AOJ) mails the SOC or the remainder of the one year period from the date the AOJ mailed notice of the determination being appealed, whichever comes later, to perfect the appeal by filing a substantive appeal (Form 9).  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.302(b)(1) (2011).  Neither the appellant, nor her representative submitted a substantive appeal with regard to the claim for service connection for the cause of the Veteran's death within the designated time period.  As such, the appellant's claim for service connection for cause of the Veteran's death was not perfected and the Board does not have jurisdiction over this claim.  As such, the only issue on appeal before the Board is entitlement to burial benefits.  


FINDINGS OF FACT

1.  The Veteran died at his home on February [redacted], 2006, as a result of his metastatic renal cell carcinoma, a disability for which service connection has not been established.  

2.  At the time of the Veteran's death, he was not in receipt of VA pension or compensation benefits.

3.  There was no claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension.  

4.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service.  
5.  The Veteran's body was never held by a State, State agency, or other political subdivision.

6.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or case.  

7.  The Veteran is not buried in a national cemetery or other cemetery controlled by the United States, and a burial allowance is not warranted pursuant to 38 U.S.C.A. § 2302.  


CONCLUSION OF LAW

The criteria for entitlement to burial benefits, to include plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) impose obligations on VA in terms of its duty to notify and assist claimants.  As explained below, however, the law, and not the evidence, is dispositive in this case.  Hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim.  

II.  Analysis

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and (4) The applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(b) & 38 U.S.C.A. § 2302(a). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; or in a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or in a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  See 38 C.F.R. § 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).  

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601.  
Here, the record shows that the appellant submitted an application for burial benefits in April 2006, several months after the Veteran's death, and, therefore, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).  The record also reflects that the appellant bore the expenses associated with the Veteran's funeral and that she, therefore, has proper standing to raise a claim of entitlement to burial benefits.  See 38 C.F.R. § 3.1601(1)(ii).  Although the Veteran was cremated, the appellant has submitted evidence indicating that the cremation was followed by a memorial ceremony at a private funeral home.  

At the time of his death, the record shows that the Veteran was not service-connected for any disability and that service connection for the cause of his death (i.e., metastatic renal cell carcinoma) had not been established.  In addition, at the time of his death, the Veteran was not in receipt of VA service-connected compensation benefits or VA nonservice-connected pension benefits.  Moreover, the Veteran did not have any pending claims for VA compensation or pension for which he would have been entitled to receive VA compensation or pension benefits at the time of his death.  Furthermore, the Veteran's body was not being held by a State.  The death certificate demonstrates that the Veteran's body was claimed by the appellant, and that she authorized its release to the Shawnee County Crematory.  In light of the above discussion, it is clear that the criteria for burial benefits under 38 C.F.R. § 3.1600(a) or (b) are not met.  

In addition, the Veteran did not die while properly hospitalized by VA.  Private medical records reflect that the Veteran underwent a computed tomography (CT) scan of his abdomen and pelvis region in July 1997, the results of which revealed a large mass involving the upper pole of the left kidney.  The Veteran was subsequently admitted to the Mercy Health Center in August 1997, at which time he underwent a left radical nephrectomy.  The pathology report reflected findings of renal cell adenocarcinoma in the superior pole and the Veteran was discharged from the hospital several days later with a final diagnosis of left renal cell carcinoma, stage A.  In a letter dated in August 1997, the Veteran's private physician, J.D., M.D., noted that the Veteran's renal vein was intact and free of tumor and that the Veteran was doing extremely well postoperatively.  

Medical records dated from 1998 to 2004 reflect that the Veteran was seen on a routine basis, either at the VA Medical Center (VAMC) or by his private physicians, and continued to receive treatment for a number of health reasons.  In an April 2003 letter, the consulting cardiologist, J.R., M.D., evaluated the Veteran and noted that his medical history was significant for atherosclerotic coronary artery disease, hyperlipidemia, arterial hypertension, obesity, and status post left nephrectomy due to carcinoma.  Dr. R. also noted that the Veteran sustained myocardial infarctions in 1998 and in December 2000 and underwent an angioplasty of the obtuse marginal coronary artery in 1998, and a stenting of the obtuse marginal coronary artery in December 2000.  According to Dr. R., the Veteran has recurrent episodes of left upper chest pain that were not triggered by physical activities.  

The Veteran presented at the Irwin Army Hospital in December 2005 and January 2006, with complaints of syncopal episodes and a 60 pound unintentional and unexplained weight loss throughout the past three months.  The physician, D.N., M.D., took note of the Veteran's medical history, (which was significant for renal cell adenocarcinoma of the left kidney, status post left nephrectomy in 1997; coronary artery disease status post a myocardial infarction in December 2000; long-standing type 2 diabetes mellitus; hypertension; and hypercholesterolemia), and based on his evaluation of the Veteran as well as his review of the Veteran's laboratory results, he recommended that a CT scan of the chest, abdomen and pelvis be performed as soon as possible.  In a follow-up report, Dr. N. observed that the CT scan of the chest, abdomen and pelvis did in fact show metastases to the liver and described it as "too numerous to count, averaging about 2 cm [centimeters] in diameter with central necroses."  The Veteran subsequently underwent a biopsy of his liver, the impression of which revealed "a pancreatic mass with possible metastatis disease to the porta hepatis lymph nodes."  
The Veteran was subsequently admitted to the Mercy Regional Health Center on January 30, 2006, and it was noted that he was transferred there from the Irwin Army Hospital because the Irwin Army Hospital did not have the ability to take care of him.  In reviewing the Veteran's medical history, the physician, M.W., M.D., noted that results from the pathology report demonstrated metastatic carcinoma, compatible with renal cell carcinoma.  According to the Veteran's physicians, based on the degree of his metastatis, he was not a candidate for additional therapy, including chemotherapy or radiation.  The Veteran's oncologist also did not recommended any course of treatment.  In the February 2006 Discharge Summary, it was determined that after extensive discussion and evaluation, the Veteran opted to pursue a hospice type supportive care arrangement at home.  It was noted that a hospice was consulted and social service worked closely with the Veteran to arrange for this care.  The Veteran was transferred back to his residence on February 3, 2006.  

The appellant has not contended that the Veteran was admitted to a VA or non-VA facility at the time of his death.  Indeed, the Veteran's death certificate indicates that he died at his home and that there is nothing in the record to show that the Veteran was hospitalized at a VA facility or at a private facility under VA authority or contract at the time of his death, nor does the record reflect that the Veteran was travelling under VA authority or contract at the time of his death.  While the Veteran did receive some of his medical care through the VA, the law essentially requires that a veteran die while an inpatient at a VAMC, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or case.  Outpatient care is simply not contemplated by the laws and regulations governing the benefit sought, and the Board has no authority to act outside the constraints of the regulatory criteria that bind it in this case.  Thus, the Board finds that the Veteran was not hospitalized by VA as defined by regulation at the time of his death.  See 38 C.F.R. §§ 3.1600(c), 3.1605.  

Based on the foregoing, therefore, the Board concludes that the legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met.  Consequently, the appellant's claim for burial benefits must be denied.  

Finally, in addition to the benefits provided for under 38 U.S.C.A. § 2302, in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes if such veteran is eligible for a burial allowance under § 2302, died while admitted to a VA facility, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  38 U.S.C.A. § 2303(b)(2).

The correlating regulation, 38 C.F.R. § 3.1600(f)(1), provides that, for claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if: (1) the deceased veteran is eligible for burial in a national cemetery, (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met.  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment. Id.  

In the present case, the Board acknowledges that the Veteran was considered a "veteran" for VA purposes such that he was considered eligible to have been buried in a national cemetery, see 38 C.F.R. § 38.620(a), but he is not buried in a national cemetery or other cemetery controlled by the United States.  The appellant's claim for plot or interment allowance fails, however, as the Veteran was not eligible for a burial allowance under 38 U.S.C.A. § 2302, did not die while admitted to a VA facility, nor was he discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and the appellant's claim must be denied.

The Board acknowledges the appellant's contentions that she should be entitled to burial benefits because the Veteran served his country honorably.  While the Board is appreciative of the Veteran's service and is sympathetic to the appellant, the Board nevertheless must point out that the law sets out specific criteria that must be satisfied before VA burial benefits (to include plot or interment allowance) can be awarded, and does not allow the Board any discretion in this matter.  As noted above, service connection for the cause of death has not been established, nor are the other criteria met.  Thus the law in this case is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to VA burial benefits, to include plot or interment allowance, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


